Summary Prospectus Supplement March 21, 2017 Putnam International Capital Opportunities Fund Summary Prospectus dated December 30, 2016 Effective March 31, 2017, the section Your fund's management is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Karan Sodhi, Portfolio Manager, portfolio manager of the fund since 2017 Spencer Morgan, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 Andrew Yoon, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 Sub-advisor Putnam Investments Limited* * Though the investment advisor has retained the services of Putnam Investments Limited (PIL), PIL does not currently manage any assets of the fund. 306087 – 3/17
